Citation Nr: 9923360	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for status post 
surgical repair left shoulder, as secondary to the service-
connected left knee condition manifested by ununited anterior 
tubercle left tibia with degenerative changes.  

2.  Entitlement to an increased rating for the service-
connected left knee condition manifested by ununited anterior 
tubercle left tibia with degenerative changes, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his friend



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to November 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the RO.  



FINDINGS OF FACT

The veteran is shown to have suffered an injury to his left 
shoulder which is as likely as not due to his service-
connected left knee disability.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
status post surgical repair left shoulder is the proximate 
result of an injury which was incurred in service.  
38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998).  

(The issue of entitlement to an increased rating for the 
service-connected left knee condition is the subject of the 
remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection also may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

Private medical records submitted in support of the veteran's 
claim from Thomas Barton, M.D., indicated that in September 
1997, the veteran sought medical treatment for an injury to 
his left shoulder related to a fall of about two months ago 
when his left knee gave out on him while walking.  The 
veteran reported that, during the fall, he brought his arm up 
to his face and thought he might have fractured his shoulder 
in the process.  At this time, x-ray studies were reported to 
be negative; however, it was also noted that the veteran was 
not achieving sufficient progress in therapy.  The final 
impression was that of rotator cuff tendinitis, left 
shoulder, secondary to fall.  Dr. Barton further noted his 
concern as to the veteran's progress in therapy and 
recommended that he be re-evaluated in four weeks if he had 
not significantly improved.  

Approximately four weeks later, the veteran was seen for 
follow-up with Dr. Holmes for continued difficulty with his 
shoulder.  Arthrographic study subsequently confirmed the 
presence of a complete tear of the left rotator cuff.  

VA Outpatient treatment reports submitted in support of the 
veteran's claim document that in November 1997, the veteran 
sought treatment at the Manchester VA Medical Center for his 
left shoulder condition.  At this time, he reported 
experiencing intermittent symptoms involving his left 
shoulder for one year, increasing in severity when he fell in 
June 1997.  The final impression was that of rotator cuff 
tear.  

In February 1998, the veteran was afforded a VA examination 
of his left shoulder.  At that time, the veteran reported 
that approximately seven months ago, his left knee gave out 
causing him to trip and fall, injuring his left shoulder.  It 
was noted that he had ultimately been diagnosed with having a 
rotator cuff tear for which he underwent surgery at the 
Boston VA Medical Center in November 1997.  In spite of the 
surgery, however, the veteran continued to complain of 
persistent swelling of the left shoulder and a sharp shooting 
pain, which he would experience three to four times per day, 
depending on the position of his shoulder.  Cold and damp 
weather was also stated to aggravate the pain.  The final 
impression included those of reference to chronic sprain of 
the left shoulder with decreased strength in the left upper 
extremity and status post surgical repair, left shoulder.  

In addition to the medical evidence, a friend of the veteran 
submitted a statement and provided testimony at a hearing at 
the RO in June 1998 in support of the veteran's claim.  The 
friend testified that, although he did not actually see the 
veteran fall on the day of the incident, he did hear a noise 
and heard him cry out in pain.  According to the friend, when 
he asked the veteran what had happened, the veteran replied 
that he had fallen and hurt his knee and shoulder.  

Based on its review of the evidence as a whole, the Board 
finds that the veteran's  left shoulder disability is at 
least as likely as not due to his service-connected left knee 
disability.  The Board finds credible the records of 
treatment by Dr. Barton, which attribute the left shoulder 
condition to his left knee giving out, as the veteran was not 
pursuing a claim for benefits at that time.  The Board 
concludes, by extending the benefit of the doubt to the 
veteran, that the evidence supports the grant of service 
connection for status post surgical repair left shoulder as 
secondary to the service-connected left knee disability.  



ORDER

Service connection for status post surgical repair left 
shoulder is granted.  



REMAND

The veteran also contends that his left knee condition is 
more disabling than as currently rated.  

The veteran was also afforded an examination of his left knee 
at the VA examination conducted in February 1998.  At that 
time, the veteran reported that his knee had progressively 
deteriorated since the injury sustained in service and that 
his current complaints included constant discomfort and 
aching of the knee joint.  The skin over the knee was also 
noted to be sensitive.  The veteran further stated that, over 
the last four years, he had experienced instability of the 
knee and was unable to sit for more than ten minutes without 
pain.  He also reported being unable to walk for greater than 
a block, climb stairs, run or kneel.  He also noted 
difficulty with walking on uneven surfaces.  Aggravating 
factors included driving and turning his left knee or ankle 
and cold and damp weather.  As of the date of the 
examination, he had been wearing a leg brace for one month, 
which had reportedly given him some relief.  

The examination of the left knee showed a bony prominence, as 
well as a few small scars, anteriorly.  Diffuse tenderness 
was also noted; however, no subluxation or cruciate draw was 
detected.  Range of motion was recorded as extension to 0 
degrees and flexion to 95 degrees.  The final diagnoses 
included those of degenerative joint disease, left knee, and 
ununited anterior tubercle of the left tibia.  The examining 
physician further opined that the veteran's left knee 
demonstrated significant disability manifested by 
instability, painful motion, weakness and incoordination.  It 
was noted that the veteran's left shoulder and knee 
disabilities significantly limited his functional ability, 
particularly with repeated use of the joints over a period of 
time.  He concluded by stating that the veteran's limited 
range of motion would be further diminished with excessive 
use.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2.  

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether the residuals of his left knee disability are 
manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  In addition, any 
pertinent treatment records should be obtained for review.  

The Board also notes that, as stated in 38 C.F.R. § 4.21, 
coordination of rating with impairment of function is 
expected in all instances.  All disabilities must be fully 
evaluated.  To that end, multiple ratings for symptoms of a 
single disabling condition are permitted.  However, 
symptomatology listed as criteria under one diagnostic code 
cannot be duplicative of, or overlap, the symptomatology 
listed as criteria under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has issued a precedential opinion that 
assignment of multiple evaluations for limitation of knee 
motion (Diagnostic Codes 5260 and 5261) and for subluxation 
or lateral instability (under Diagnostic Code 5257) does not 
violate the prohibition against pyramiding in 38 C.F.R. 
§ 4.14. O.G.C. Prec. 23-97 (Jul. 24, 1997).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran to have him 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
left knee disability since February 1998.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination to determine the current 
severity of the service-connected left 
knee disability.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the left 
knee disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the left knee.  The examiner 
should also be requested to determine 
whether, and to what extent, the left 
knee exhibits weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  Finally, the examiner 
should provide an opinion concerning the 
effect of the veteran's left knee 
disorder on his employability.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected left knee disability to include 
consideration of the Court's holding in 
DeLuca, as well as O.G.C. Prec. 23-97 
(Jul. 24, 1997).  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







